PER CURIAM:
Orlando Duncan appeals the district court’s order denying his motion for return of property. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See United, States v. Duncan, No. CR-02-86, 2002 WL 31546131 (E.D.N.C. Oct. 30, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED